I concur in the conclusions reached in this case, but do not concur in all that is said in the foregoing opinion on the subject of custom. The evidence complained of related to the custom of one road only, and therefore it was not admissible. But, as bearing upon the question of contributory negligence charged against the plaintiff, I believe he would have the right to prove the general custom or practice of railroad conductors in the manner of performing the service in which he was engaged when injured. (Gulf, C.  S. F. Ry. v. Harriett,80 Tex. 73; Texas  Pac. Ry. v. Reed, 88 Tex. 449
[88 Tex. 449]; Galveston, H.  S. A. Ry. v. Pitts,42 S.W. 255; St. Louis S. F. Ry. v. Nelson, 20 Texas Civ. App. 536[20 Tex. Civ. App. 536]; Gillett on Indirect and Collateral Evidence, 128.)
                OPINION ON MOTION FOR REHEARING.
Rendered June 24, 1908.